Citation Nr: 1034586	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a right great toe disability, to include as secondary to 
service-connected right ankle traumatic arthritis.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a right knee disability, to include as secondary to service-
connected right ankle traumatic arthritis.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a right hip disability, to include as secondary to service-
connected right ankle traumatic arthritis.

4.  Entitlement to an increased rating for a right heel spur, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for migraine headaches, 
evaluated as 50 percent disabling from August 11, 2009.

6.  Entitlement to an increased rating greater for migraine 
headaches, evaluated as 30 percent disabling prior to August 11, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

During the pendency of this appeal, in a March 2010 rating 
decision, the RO awarded the Veteran an increased rating to 50 
percent for his migraine headaches, effective August 11, 2009.  
After the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still 
properly before the Board here and the issue has been 
appropriately rephrased above.

The case was brought before the Board in September 2008 at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal.

The issue of entitlement to a rating greater than 30 
percent prior to August 11, 2009 for migraine headaches is 
addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 2001 rating decision, in pertinent part, 
denied service connection for right toe, right knee and right hip 
disabilities.

2.  Evidence received since the June 2001 decision does not raise 
a reasonable possibility of substantiating the claims of 
entitlement to service connection for right toe, knee and hip 
disabilities.

3.  The Veteran's right foot disability is manifested by a 
calcaneal spur and moderate pain in the plantar and heel surface 
of the foot. 

4.  The Veteran's right foot disability and migraine headaches 
(from August 11, 2009) do not present an exceptional or unusual 
disability picture.


CONCLUSIONS OF LAW

1.  The June 2001 RO decision that denied service connection for 
right toe, knee and hip disorders is final; new and material 
evidence has not been received, and the claims for entitlement to 
service connection for right toe, right knee and right hip 
disorders are not reopened.  38 U.S.C.A. §§ 1110, 1116, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The criteria for a rating greater than 10 percent for right 
calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2009).

3.  From August 11, 2009, the 50 percent rating assigned for 
migraine headaches is the highest rating criteria available.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.124a, Diagnostic Code 8100 (2009).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in November 2002 and March 2009.  Those letters 
advised the Veteran of the information necessary to substantiate 
his claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 
2009 letter also explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The 2009 letter also satisfied the extra duty to notify 
provisions for claims to reopen a previously denied claim, such 
as the right toe, knee and hip issue here.  VA must notify a 
claimant of the evidence and information that is necessary to 
reopen his or her claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his or 
her entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
2002 and 2009 letters informed the Veteran new and material 
evidence was needed to reopen the claims and provided him the 
definition of new and material evidence.  The 2009 letter also 
informed him that his toe, knee and hip claims were previously 
denied because there was no record of in-service incurrence of 
chronic conditions or current medical evidence relating his 
current conditions to any incident of his military service, to 
include the right ankle fracture.  The Veteran was advised that 
he must submit evidence related to this fact.  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  As indicated above, complete 
notice was not effectuated until March 2009, well after the 
initial adjudication of the claims.  However, the Veteran still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  Although 
the notice provided to the claimant in 2009 was not given prior 
to the first adjudication of the claims, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the claim was readjudicated and an additional SSOC was 
provided to the Veteran in March 2010.  Not only has he been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, personnel records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In this case, the 
Veteran was afforded a VA examination in September 2006 to 
ascertain whether he has right toe, knee or hip disorders related 
to his service-connected right ankle disability or any other 
incident of his military service.  The Board notes, however, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the claim 
has been reopened based on the submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the 
Veteran has not submitted new and material evidence here and 
therefore, a VA examination was not required.

With regard to increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the claims folder contains numerous VA examinations 
dated in 2002, 2006 and, most recently, 2009.  Indeed, the Board 
remanded this claim to afford the Veteran an additional VA 
examination to ensure the record contained an accurate depiction 
of the current state of the Veteran's disabilities.  Id.  These 
examinations, conducted in August 2009, with regard to the right 
calcaneal spur and migraine headaches are adequate because they 
are based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of the 
claims folder and appropriate diagnostic tests, to include an x-
ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl 
v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

New and Material Evidence 

The Veteran claims his right toe disorder is related to an 
incident in the military where he dropped a heavy box on his 
foot.  He believes his right knee and right hip disorders were 
either incurred at the same time as his in-service right ankle 
fracture or are otherwise due to the right ankle fracture.

The RO last denied this claim in June 2001 finding no evidence of 
in-service incurrence of these disabilities or any other medical 
evidence relating current diagnoses to his military service, to 
include his right ankle disability.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received during the applicable time period and, therefore, the 
June 2001 rating decision is final. 

At the time of the June 2001 decision, the record included 
service treatment records, confirming the in-service right ankle 
fracture, but silent as to any complaints, treatment or diagnoses 
of right toe, knee or hip conditions.  The record also contained 
an x-ray report dated September 1992 from Shaw AFB evidencing a 
fractured right toe and mild to moderate hallux valgus deformity.  
VA examinations from 1992, 1997, 1999 and March 2001 indicate 
diagnoses of right toe arthritis in 1997, right knee effusion as 
early as 1999 with evidence of a torn medial meniscus in March 
2002, and right hip pain in 1999.  At that time, no medical 
professional had associated any of the Veteran's right toe, hip 
or knee diagnoses with his military service or service-connected 
right ankle. 

Potentially relevant evidence received since the June 2001 
decision includes additional VA outpatient treatment records 
through 2009, a September 2006 VA examination, an August 2009 VA 
examination and additional lay statements and testimony from the 
Veteran.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that his right toe, knee and hip disabilities 
were incurred in the military at the same time as his right ankle 
fracture.  It is unclear whether he is claiming that the 
conditions are "secondary" to his right ankle disability or 
were also injured at the same time as his right ankle. 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991). 

In this case, whether claimed as directly incurred in the 
military or secondary to his service-connected right ankle 
fracture, the Board finds no new and material evidence has been 
submitted sufficient to reopen the claim.  Rather, the new 
evidence of record merely supports the prior denial and, indeed, 
cut against his claims to reopen.

That is, for evidence to be new and material in this matter, it 
would have to tend to show that the Veteran's current right toe, 
right knee and right hip disorders are related to his military 
service, to include the in-service right ankle fracture. No 
competent evidence received since the June 2001 decision tends to 
do so.  

Rather, in September 2006 the Veteran was afforded a VA 
examination where the examiner opined the Veteran's degenerative 
joint disease (DJD) of the right great toe, right knee and right 
hip, as well as the hallux valgus deformity are less likely than 
not related to his in-service right ankle fracture or any other 
incident of his service.  Similarly, in August 2009 the Veteran 
was afforded a VA examination where the examiner found the 
Veteran's right great toe arthritis and hallux valgus deformity 
more likely than not related to a September 1992 post-service 
fracture.  

VA outpatient treatment records merely confirm current diagnoses 
of the right toe, right knee and right hip, but do not provide a 
medical nexus between those current diagnoses and any incident of 
his service.

The Veteran claims his right toe was fractured in the military 
when a box fell on his foot, but the evidence indicates this 
fracture occurred in September 1992, seven months after 
separation from service.

In short, the new medical evidence confirms the Veteran currently 
has diagnoses referable to the right toe, hip and knee, but none 
of the medical evidence provides a nexus to service.  Indeed, the 
new VA examinations from 2006 and 2009 cut against the Veteran's 
claim and provide opinions that the Veteran's toe, knee and hip 
disorders are not related to his military service or right ankle 
fracture.  Accordingly, none of the new evidence is "material" 
for purposes of reopening the claims.

Rather, the Veteran concludes on his own that his toe, knee and 
hip disorders were incurred in the military. The Veteran, 
however, has not demonstrated he has medical training, expertise, 
or credentials that would qualify him to render a competent 
opinion regarding medical causation.  His lay opinion is not 
competent evidence, and cannot be deemed "material" for purposes 
of reopening his claims.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

No competent evidence received since June 2001 relates to the 
unestablished fact necessary to substantiate the claims. That is, 
no additional evidence received shows the Veteran's right toe, 
knee or hip disorders are related to any in-service incident, to 
include his right ankle fracture.  Indeed, there is medical 
evidence to the contrary.  The circumstances of this case are 
similar to those referenced in Paller v. Principi, 3 Vet. App. 
535 (1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative." Paller, 3 Vet. App. at 538.  The RO has previously 
considered extensive medical evidence documenting the appellant's 
medical history and complaints and denied these claims.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened.  Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating (Right Heel Spur and Migraines)

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased disability 
ratings require consideration of the medical evidence of record 
compared to the criteria in the VA Schedule for Rating 
Disabilities.  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the claim.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased 
rating, such as the disabilities in this case, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  The Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

 As will be explained below, with regard to the right heel spur, 
staged ratings are not appropriate because the Veteran's 
disability was consistent throughout the appellate time frame.  
With regard to migraine headaches, the Board notes the issue of 
whether an increased rating is warranted prior to August 11, 2009 
requires further development.  From August 11, 2009, the Veteran 
is in receipt of the maximum available schedular rating for 
migraines and thus staged ratings are not appropriate for this 
time period.  This is explained more thoroughly below.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Right Heel Spur

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

The Veteran, while on active duty, fractured his right ankle and, 
since that time, was service-connected for traumatic arthritis of 
the right foot, status post fracture, surgical scar of the right 
ankle, and right heel spur.  

The Board notes at the outset that the only rating on appeal 
before the Board here is in regard to the Veteran's right heel 
spur.  The current evaluations for traumatic arthritis with 
limited motion, rated under DC 5010-5271, and surgical scar, 
rated under 7804, while part of the same underlying injury, are 
not currently before the Board.  

Accordingly, to the extent the Veteran's claim here encompasses 
manifestations from his traumatic arthritis with limitation of 
motion of the right ankle/foot or surgical scar and not distinct 
and separate manifestations solely attributable to the Veteran's 
right heel spur, such manifestations may not support an increased 
rating here because that would constitute unlawful pyramiding of 
disabilities resulting from the same underlying problem with 
overlapping symptomatology.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (holding separate disability ratings may be 
assigned for distinct disabilities resulting from the same injury 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition).

Again, the Veteran's right calcaneal spur is rated under 
Diagnostic Code 5284 for other foot injuries.  A 10 percent 
rating is assigned where the impairment is manifested by moderate 
impairment, a 20 percent rating is assigned for moderately severe 
impairment and a 30 percent rating is warranted for severe 
impairment.  The Board observes that the words "moderate" and 
"severe" as used in the various diagnostic codes are not defined 
in the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

The Veteran's other right ankle/foot disabilities are rated under 
DC 5010, for traumatic arthritis, DC 5271, for limitation of 
motion of the ankle, and DC 7804, for a tender scar.  Again, the 
Veteran's increased rating claim here may not be supported by 
manifestations of arthritis, limitation of motion of the ankle or 
a tender scar because that would constitute unlawful pyramiding.  
See Esteban, 6 Vet. App. at 262.

The Veteran underwent numerous VA examinations throughout the 
pendency of this appeal, to include in December 2002, March 2006, 
September 2006 and, most recently, August 2009.  The Board 
previously remanded this claim because the prior examinations did 
not adequately separate out symptomatology attributable solely to 
the Veteran's calcaneal spur making it difficult to properly 
adjudicate the claim.

Accordingly, the Veteran was afforded a VA examination in August 
2009 where the examiner noted a right heel spur causing pain in 
the plantar surface of the foot area.  The examiner indicated the 
Veteran works in postal service and frequently has to rest his 
feet after long periods of time.  The effect on his daily life 
was described by the Veteran to be moderate half the time and 
severe half the time due to both the right ankle/foot arthritis 
with limitation of motion and right heel spur.

VA outpatient treatment records largely indicate treatment for 
right ankle pain associated with arthritis or degenerative joint 
disease.  While x-rays note calcaneal spur, most VA outpatient 
treatment records associated with foot pain are largely 
attributed to unrelated conditions, to include arthritis, pes 
planus and hallux valgus.  Indeed, one VA outpatient treatment 
record indicates the Veteran has bilateral heel spurs causing 
minimal abnormality or impairment. 

In short, the medical evidence indicates the Veteran does suffer 
some pain and tenderness on the plantar surface of his foot due 
to the calcaneal spur, but the majority of his foot/ankle 
complaints stem from other disorders, to include arthritis, pes 
planus, and hallux valgus.  The Veteran reports taking numerous 
breaks during the day secondary to pain after prolonged standing, 
but again this is attributed to a combination of disorders 
afflicting his feet and not solely the right heel spur.

Rather, the Veteran himself reports his right foot is severe at 
times, but moderate at other times.  Again, this report is as to 
all afflictions of his foot.  The Board finds no medical 
evidence indicating that the Veteran has anything more than a 
"moderate" impairment of his right foot solely attributable to 
his right calcaneal spur.  

From this medical evidence, the Board concludes that the Veteran 
is not entitled to a rating greater than 10 percent.  While the 
Veteran does have limited motion of his ankle, arthritis and 
other foot issues, these manifestations are distinct and separate 
from his calcaneal spur.  Indeed, the Veteran is already in 
receipt of a separate disability rating for arthritis and 
limitation of motion.  The Veteran's calcaneal spur alone, on the 
other hand, causes some pain to the plantar surface of his foot 
in the heel area causing necessary breaks after prolonged 
standing.  Although the totality of the Veteran's foot 
disabilities cause moderate to severe impairment, the calcaneal 
spur in and of itself has not been medically shown to cause more 
than a "moderate" foot disability.  Therefore, a rating greater 
than 10 percent under DC 5284 is simply not warranted.  As 
explained above, the Veteran's functional loss was considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and, indeed, the rating 
currently assigned is mainly based on the Veteran's reported 
moderate to severe functional loss due to all his right foot 
impairments. 

No higher rating under a different diagnostic code can be 
applied.  Again, the Veteran is already separately compensated 
for arthritis and limitation of motion of the ankle, and 
therefore DC 5010 and 5271 are not for application here. The 
Board notes there is at least some medical evidence indicative of 
hallux valgus deformity and pes planus.  Hallux valgus deformity, 
however, has been affirmatively determined unrelated to his 
military service as explained above.  Even if arguably 
applicable, however, Diagnostic Code 5280, which rates unilateral 
hallux valgus deformity, does not provide for a rating greater 
than 10 percent.  Similarly, pes planus has not been attributed 
to his military service and, therefore, DC 5276 is not for 
application. 

There are other Diagnostic Codes relating to foot disorders that 
do provide for a rating greater than 10 percent, such as DC 5278 
(claw foot), and 5283 (malunion or nonunion of the tarsal or 
metatarsal bones).  The Veteran's right foot condition is not 
manifested by clawfoot and therefore DC 5278 is not applicable.  
Similarly, x-rays do not confirm malunion or nonunion of a tarsal 
or metatarsal bone and, therefore, DC 5283 is inapplicable. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a rating greater than 10 
percent for the Veteran's right calcaneal spur.

Migraines (from August 11, 2009)

The Veteran's migraine headaches are currently rated as 50 
percent disabling from August 11, 2009 under Diagnostic Code 
8100, for migraine headaches.  Under DC 8100, 50 percent is the 
highest available rating assigned for very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

The Veteran was afforded a VA examination on August 11, 2009 
during which the examiner diagnosed migraine headaches causing 
significant effects on the Veteran's occupation and daily 
activities, to include frequent absenteeism due to chronic 
attacks, decreased concentration and pain.  CT scan at that time 
was within normal limits.

The Veteran also supplied a statement dated March 2009 from his 
employer indicating the Veteran missed approximately 35 days of 
work in the 2008 calendar year, not including days the Veteran 
reported to work, but had to lie down at the nurse's station due 
to headaches.  

Based on the August 11, 2009 VA examination results, the Veteran 
was awarded the highest rating available under DC 8100, effective 
August 11, 2009.

As the highest rating for this time period has been awarded, the 
Board concludes the Veteran is not entitled to a higher 
"schedular" rating.  The Board will now consider whether an 
increased rating may be awarded based on "extra-schedular 
considerations" in light of the evidence on appeal.  The issue 
of whether the 50 percent rating is warranted prior to August 11, 
2009 for migraine headaches is addressed in the remand portion of 
this opinion. 

Extra-Schedular Considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In this case, the Board finds no basis for 
greater compensation on an extra-schedular basis for the 
Veteran's right calcaneal spur or migraine headaches (from August 
11, 2009).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right calcaneal spur of headaches is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
right foot and migraines with the established criteria found in 
the rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disabilities' level 
and symptomatology.  

Indeed, the 50 percent rating was awarded for migraine headaches 
primarily on a finding of "severe economic inadaptability."  
See 38 C.F.R. § 4.124a, DC 8100.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations or surgeries for his right calcaneal 
spur and migraines.  The Veteran did undergo a right ankle 
surgery, but this was unrelated to the calcaneal spur issue on 
appeal here.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disabilities.  

The Veteran submitted statements from his employer indicating he 
is frequently absent from work due to his headaches and 
frequently takes breaks due to his foot and headaches.  The 
August 2009 VA examiner also noted the Veteran's frequent 
absenteeism and needing to take breaks after prolonged standing.  
The Board finds that the Veteran's occupational impairment is 
already compensated within the ratings currently assigned.  As 
indicated above, economic inadaptability is part of the 50 
percent rating criteria currently assigned for the Veteran's 
migraine headaches.  Functional loss, moreover, is part of the 
consideration of the Veteran's right foot disability rating. 

In short, there is nothing in the record to indicate that the 
Veteran's right foot disability and migraine headaches cause 
impairment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted for either disability.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. In this case, the Board 
finds no provision upon which to assign ratings greater than 10 
percent and 50 percent for the Veteran's right heel spur and 
migraine headaches respectively. 


ORDER

New and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for a right 
great toe disorder, to include as secondary to service-connected 
right ankle traumatic arthritis, and therefore the appeal is 
denied.

New and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for a right 
knee disorder, to include as secondary to service-connected right 
ankle traumatic arthritis, and therefore the appeal is denied.

New and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for a right 
hip disorder, to include as secondary to service-connected right 
ankle traumatic arthritis, and therefore the appeal is denied.

Entitlement to a rating greater than 10 percent for a right heel 
spur is denied.

Entitlement to a rating greater than 50 percent from August 11, 
2009 for migraine headaches is denied.


REMAND

This appeal stems from a claim filed in August 2002 where the 
Veteran claimed, among other things, that his migraine headaches 
were worse than currently rated.  At that time, the Veteran's 
migraine headaches were rated as 30 percent disabling. 

In support of his claim, the Veteran submitted statements from 
his employer discussing his absenteeism due to migraine 
headaches.

As explained in the introduction, the Board previously remanded 
this claim to afford the Veteran a more current VA examination to 
ascertain the severity of his migraine headaches, to obtain 
recent VA outpatient treatment records and, to readjudicate the 
claim on the merits in light of the obtained evidence.  

In response, the RO/AMC obtained the Veteran's most recent VA 
outpatient treatment records from 2007 to 2009 indicating 
treatment for migraines throughout those years.  Most 
significantly, the Veteran underwent a head x-ray in August 2007 
after complaining of daily/chronic headaches.  The VA physician 
at that time indicated the described headaches were a mixture of 
true migraines with tension headache symptomatology.  The x-ray, 
however, returned within normal limits.  VA outpatient treatment 
records from 2008 and 2009 further show sporadic complaints of 
daily/chronic headaches.  

The Veteran, in support of his claim, also submitted an 
additional statement from his employer dated March 2009 
indicating the Veteran had called in sick approximately 35 work 
days in the 2008 calendar year.  The employer further indicated 
that the total did not include times when the Veteran did report 
to work, but spent a significant time in the nurse's station 
lying down or getting medication for headaches.  

The Veteran was also afforded a VA examination in August 2009 in 
conformance with the Board's prior remand and, indeed, the 
Veteran was awarded an increased rating for his migraine 
headaches to 50 percent, effective August 11, 2009, based 
primarily on the examination results.

The RO, however, did not readjudicate the Veteran's migraine 
headaches claim with respect to whether he was entitled to a 
rating greater than 30 percent prior to August 11, 2009.  The RO 
issued a Supplemental Statement of the Case (SSOC) dated March 
2010 with regard to the other issues on appeal, but this SSOC did 
not include the migraines issue on appeal.  

The Veteran, in an April 2010 statement, specifically disputed 
the August 11, 2009 effective date of the 50 percent increase 
indicating his migraine headaches have been consistently severe 
since the initial filing of his claim.

Again, after the Veteran has perfected his appeal, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35 (1993).  The Board finds the issue of 
entitlement to an increased rating for migraine headaches greater 
than 30 percent prior to August 11, 2009 is still properly on 
appeal here and should have been considered and readjudicated by 
the RO.

The Board further notes that failure to readjudicate the claim 
constitutes non-compliance with the Board's prior September 2008 
Remand orders, which specifically instructed the RO to 
readjudicate all claims remanded.  The Board is obligated by law 
to ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The last SSOC with regard to the Veteran's migraine headaches 
rating prior to August 11, 2009 was issued in January 2007.  As 
indicated above, since that time, significant, voluminous 
additional evidence has been obtained relevant to the claim on 
appeal.  This new evidence includes VA outpatient treatment 
records from 2007 to 2009 and lay statements from the Veteran's 
employer regarding his absenteeism and the Veteran's own 
statements with regard to his symptomatology. 

If a SOC is prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to the 
veteran, as provided in 38 C.F.R. § 19.31, unless the additional 
evidence is duplicative or not relevant to the issue(s) on 
appeal.  38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated with 
the claims file, and it is relevant to these issues.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of a supplemental 
statement of the case.

For these reasons, the claim must once again be remanded for 
proper adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

 Readjudicate the Veteran's claim seeking 
entitlement to an increased rating greater 
than 30 percent for migraine headaches 
prior to August 11, 2009.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


